Citation Nr: 9929864	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-00 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 3, 1995, 
for the award of service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
hearing loss, effective from April 3, 1995.  The veteran 
appealed the effective date of the grant.  

In July 1999, the veteran testified at a personal hearing 
held at the RO before the undersigned Member of the Board.  
Following the hearing, he submitted additional medical 
records, along with a signed waiver of RO review of those 
records.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  On April 3, 1995, the VA received the veteran's original 
claim for service connection for bilateral hearing loss.  

2.  In an October 1997 rating decision, the RO granted 
service connection for bilateral hearing loss, effective from 
April 3, 1995, the date of receipt of the veteran's claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 3, 
1995, for entitlement to service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400(b)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that claims for earlier 
effective dates are not subject to the "well grounded" 
preliminary analysis.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that the use of the term 
"well grounded" should be confined to an evidentiary 
context.  In situations where the law, and not the evidence, 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Shields v. Brown, 
8 Vet. App. 346, 351-352 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The veteran served on active duty from March 1953 to March 
1955.  The VA received his initial application for service 
connection for hearing loss on April 3, 1995.  His report of 
separation from active duty, DD Form 214, notes that he 
served in the Army and had been assigned to a tank battalion.  

In support of his April 1995 application, the veteran 
submitted copies of his private audiology test results, for 
various periods between June 1987 and July 1994, which were 
received by the VA in March 1996.  These show bilateral 
hearing loss and, in a 1991 notation, the report indicates 
that the veteran now had two hearing aids, which were 
purchased three to four months ago and which he used at work.  

Pursuant to the veteran's claim, the RO attempted on numerous 
occasions to obtain the veteran's service medical records, 
from the veteran and from official sources.  Unfortunately, 
none of those records seem to be available.  The veteran does 
not have copies of them and the National Personnel Records 
Center reported that the records might have been among those 
destroyed in a 1973 fire at the Records Center.  

The veteran's VA outpatient treatment reports from April 1995 
to June 1996 show that he was first seen at the VA in April 
1995.  Pursuant to that medical review, he was scheduled for 
various examinations, including audiology tests for 
complaints of decreased hearing.  The audiological evaluation 
was conducted in June 1995 and the results revealed bilateral 
mild to severe sensorineural hearing loss with good word 
recognition.  

In July 1996, the veteran underwent VA audiology examination 
for evaluation purposes.  Mild to severe sensorineural 
hearing loss was diagnosed.  Hearing aids were recommended, 
as well as the use of ear protection in areas of high noise 
levels.  

Various statements from the veteran's relatives, all dated 
and received in June 1997, essentially relate that the 
veteran had no hearing impairment prior to his entry onto 
active duty in 1953; however, they all noticed that he was 
hard of hearing upon his return in 1955.  In one of the 
letters, his relative related that his hearing was so 
impaired that she took him to the VA for help.  There, she 
wrote that they saw a man who told them that he could not 
help the veteran, so the veteran never returned.  

The RO, in a rating decision of October 1997, granted the 
veteran entitlement to service connection for bilateral 
hearing loss.  The effective date that was assigned for the 
grant of benefits was April 3, 1995, coinciding with the date 
that the veteran filed his application for service connection 
for bilateral hearing loss.  

At the veteran's July 1999 personal hearing, conducted at the 
RO before the undersigned, he testified that, while on active 
duty in the summer of 1954, a tank next to him fired a 90 mm. 
gun resulting in his hearing loss, which has gotten worse 
over time.  He further testified that he was unaware that he 
could have filed a claim with the VA for his hearing loss 
because no one had informed him that he could have filed for 
benefits.  It was his impression that he had to have retired 
before he could apply.  Therefore, he had not filed a claim 
with the VA for any benefits prior to April 1995.  
Nonetheless, since he has been wearing hearing aids since May 
1991, he would like to have his award of service connection 
for bilateral hearing loss retroactive to May 1991.  

According to the governing legal and regulatory authority, 
the effective date of an award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
In the case of service connection, the effective date of an 
award of benefits will be the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year after separation from service; 
otherwise, the effective date will be the date of receipt of 
the claim, or date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In the veteran's case, he is arguing that the effective date 
for service connection for his hearing loss should be 
retroactive to May 1991, when he began wearing hearing aids.  
The sole question for the Board to consider is whether the 
evidence in the record suggests a rational basis for 
assignment of an effective date prior to April 3, 1995 - 
bearing in mind that the veteran did not actually file a 
claim for service connection for hearing loss until April 3, 
1995.  

The veteran's initial, original, claim for service connection 
for hearing loss was made many years after his separation 
from active duty service.  A claim or application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  Although 
one of the veteran's relatives claimed she and the veteran 
went to see a man at the VA for help shortly after the 
veteran's return from active duty, there is no record of an 
informal or formal claim being filed until the RO received 
the veteran's April 3, 1995, application for service 
connection.  Also, the veteran related in testimony and in 
correspondence that he had not filed any claim with the VA 
until April 1995, when he requested service connection for 
hearing loss.  When questioned why he had waited so long to 
file his claim, he related that he was not aware he could 
file an application until he found out from others many years 
after separation from active duty.  Nonetheless, the Board 
notes that regulations are binding on all who seek to come 
within their sphere, regardless of actual knowledge of what 
is in the regulations or of the hardship resulting from 
innocent ignorance.  See Morris v. Derwinski, 1 Vet. App 260 
(1991).  The VA tries to disseminate as much information to 
the public as possible but, in reality, it is up to the 
individual veteran to review that information and pursue, 
through inquiry or application, anything he or she feels may 
pertain to his or her situation.  Since the veteran's claim 
was not received until many years after his separation from 
active duty service, the grant of benefits is from either the 
date of receipt of the claim or from the date entitlement 
arose, whichever is later, and not from the first day 
following the day of the veteran's separation from active 
duty.  

In support of his April 1995 claim, the veteran submitted, in 
March 1996, his private audiology test reports for 1987 to 
1994, which show bilateral hearing loss prior to 1995.  
Nonetheless, by regulation, the effective date is the date of 
receipt of the claim or the date entitlement arose whichever 
is later.  Again, since April 3, 1995, the date of receipt of 
the veteran's claim, is the later date, that date is the 
appropriate date of entitlement.  

A review of the evidence and the applicable laws and 
regulations does not reveal any liberalizing changes 
regarding the criteria for service connection for hearing 
loss which would permit retroactive payment of up to one year 
before the date of receipt of the veteran's formal claim for 
benefits.  See 38 C.F.R. § 3.114(a).  

In the veteran's case, there is simply no legal basis to 
assign an effective date earlier than April 3, 1995, for 
service connection for bilateral hearing loss, with no 
payment being actually made for any period prior to the first 
day of the calendar month following the month in which the 
award became effective.  See 38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31.  There being no legal basis under the law to grant 
the benefit requested, the claim must be denied.  See 
Sabonis, 6 Vet. App. at 430.  



ORDER

An effective date earlier than April 3, 1995, for entitlement 
to service connection for bilateral hearing loss is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

